Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more. 

Step 1: Independent Claims 1, 13, 25, and 37 recite a non-transitory computer storage media, a computer-implemented method, a system, and a non-transitory computer storage media. Thus they are directed to statutory categories of invention.

Step 2A, Prong 1:
Claims 1, 13, 25, and 37 recite the following claim limitations:
receiving a signal corresponding to electrical activity of a patient’s heart
separating the signal into component signals, wherein each of the component signals represents a frequency-limited band
detecting fractional phase transitions for each of the component signals
generating, at each fractional pulse transitions for each of the component signals, a data object containing a time value and an amplitude value
for a set of consecutive data objects associated with a first component signal of the component signals, detecting a peak amplitude based on the amplitude value of each data object of the set of consecutive data objects
for a set of consecutive data objects associated with a second component signal of the component signals, detecting a peak amplitude based on the amplitude value of each data object of the set of consecutive data objects
determining that the peak amplitudes satisfy a first time criterion based on the time values of the data objects corresponding to the peak amplitudes
calculating a consolidated peak amplitude and a consolidated peak time based on the peak amplitudes and the time values of the data objects corresponding to the peak amplitudes
determining that the consolidated peak amplitude satisfies both an amplitude criterion and a second time criterion
and in response to determining that the consolidated peak amplitude satisfies both the amplitude criterion and the second time criterion, providing an indication of a detected heartbeat

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for a physiological variable of a patient, a human could reasonably construct a time series and determine amplitude peaks and associated criterion, and determine a heart beat occurred. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract idea. 

	Step 2A, Prong 2: 
	Claims 1, 13, 25, 37 recite the following additional elements:
•	computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method (1, 13, and 37)
a sensor (Claim 25)
a display (Claim 25)

	The recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The element of the sensor configured to automatically acquire physiological data from the patient is merely being used in its intended manner to gather data and is recited at a high level of generality. The element of the display is likewise recited at a high level of generality and is merely being used to display an indication.
	Thus, the abstract idea is not integrated into a practical application. The combination of the additional elements is no more than general components used in their intended manner, and generic computer components used to perform the method. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims: 
	Claims 2-12, 14-24, and 26-36 merely further limit the abstract idea by applying mathematical concepts (taking averages, root mean squares, etc.) and further comparisons of variables that can be performed using pen and paper.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-12, 13, 15, 16, 18-24, 25, 27, 28, and 30-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20140289297 awarded to Ricci et al, hereinafter Ricci.
Regarding Claims 1, 13, 25, and 37, Ricci teaches a system (abstract) and computer-implemented method/non-transitory computer readable storage medium encoded with a computer program, the program comprising instructions that when executed by one or more data processing apparatus cause the one or more data processing apparatus to perform operations (Para. 0002) comprising: 
	a sensor configured to detect electrical activity of a patient’s heart (Para. 0010, Examiner notes that to track and record an ECG signal requires some form of sensor);
	a display apparatus (Para. 0053);
	receiving a signal corresponding to electrical activity of a patient’s heart (Para. 0010); 
	separating the signal into component signals, wherein each of the component signals represents a frequency-limited band (Para. 0011); 
	detecting fractional phase transitions for each of the component signals (Para. 0016, Fig. 2); 
	generating, at each fractional pulse transitions for each of the component signals, a data object containing a time value (abstract) and an amplitude value (Para. 0048); 
	for a set of consecutive data objects associated with a first component signal of the component signals, detecting a peak amplitude based on the amplitude value of each data object of the set of consecutive data objects (Para. 0048, “For example, in some embodiments, the fraction is 1/4 and the functions are quarter-phase parameter-determination functions QP.sub.1-QP.sub.N 110 that determine four time values (one time value for each "quarter" phase (first zero-crossing to amplitude maximum, amplitude maximum to second zero-crossing, second zero-crossing to amplitude minimum, and amplitude minimum to final zero crossing of a single cycle)) and two amplitude values (amplitude maximum and amplitude minimum) to generate each quarter-phase representation objects QP.sub.1-QP.sub.N 109”); 
	for a set of consecutive data objects associated with a second component signal of the component signals, detecting a peak amplitude based on the amplitude value of each data object of the set of consecutive data objects (Para. 0048 discusses the mapping of multiple QP components); 
	determining that the peak amplitudes satisfy a first time criterion based on the time values of the data objects corresponding to the peak amplitudes (Para. 0058); 
	calculating a consolidated peak amplitude and a consolidated peak time based on the peak amplitudes and the time values of the data objects corresponding to the peak amplitudes (Para. 0097); 	
	determining that the consolidated peak amplitude satisfies both an amplitude criterion and a second time criterion (Para. 0097);
	and in response to determining that the consolidated peak amplitude satisfies both the amplitude criterion and the second time criterion, providing an indication of a detected heartbeat (Fig. 1.2, Para. 0053, “Estimates of the component signals for the desired original signal are then produced by the Component Reconstruction block 2312, and the component signal estimates are then combined in the Signal Reconstruction block 2313 to produce an estimate of the desired original signal. If desired, the individual component signals may be output from the Re-synthesis/Output Process block 2310 as well”). 

Regarding Claims 3, 15, and 27, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein detecting the fractional phase transitions for each of the component signals comprises detecting positive-going crossings, negative-going zero crossings, positive peaks, and negative peaks of the component signal (Para. 0048).

Regarding Claims 4, 16, and 28, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein detecting the peak amplitude based on the amplitude value of each data object of the set of consecutive data objects comprises detecting the peak amplitude at a center data object of the set of consecutive data objects (Para. 0059).

Regarding Claims 6, 18, and 30, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein determining that the peak amplitudes satisfy the first time criterion based on the time values of the data objects corresponding to the peak amplitudes comprises determining that the time values occur within a time window (Para. 0067).

Regarding Claims 8, 20, and 32, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein calculating the consolidated peak time comprises calculating a mean of the time values (Para. 0097). 

Regarding Claims 9, 21, and 33, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein determining that the consolidated peak amplitude satisfies the amplitude criterion comprises: calculating a moving amplitude statistic from a stream of consolidated peak amplitudes; and determining that the consolidated peak amplitude is greater than the moving amplitude statistic multiplied by a threshold factor (Para. 0071).

Regarding Claims 10, 22, and 34, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25 wherein determining that the consolidated peak amplitude satisfies the amplitude criterion comprises determining that the consolidated peak amplitude is greater than a fixed amplitude threshold (Para. 0070, “in other embodiments, amplitude determination and selector 2621 selects one of the band signals y.sub.n that is from the band having some selected value as determined by amplitude determination and selector 2621 based on selection signal 2622”).

Regarding Claims 11, 23, and 35, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25 wherein determining that the consolidated peak amplitude satisfies the amplitude criterion comprises determining a relative amplitude of the consolidated peak amplitude and a previous consolidated peak amplitude (Para. 0071, “In some embodiments, amplitude determination and selector 2621 determines the amplitude of each of the band signals y.sub.n and selects one of the band signals that is from the band having the maximum amplitude value as determined by amplitude determination and selector 2621 without a selection signal;”).

Regarding Claims 12, 24, and 36, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein determining that the consolidated peak amplitude satisfies the second time criteria comprises determining a time interval between the consolidated peak amplitude and a previous consolidated peak amplitude (Para. 0110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140289297 awarded to Ricci et al, hereinafter Ricci.
Regarding Claims 2, 14, and 26, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25. Ricci does not teach wherein separating the signal into the component signals comprises filtering the signal using a bank of three bandpass filters.
However, Ricci does teach wherein a plurality of bandpass filters are used to separate the signal into the component signals (Para. 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci, i.e. by specifying the number of bandpass filters used to separate the signal, as it is within the skill of an artisan to choose the specific number of bandpass filters to use for a specific intended purpose (see MPEP 2144.04). 

Claims 5, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140289297 awarded to Ricci et al, hereinafter Ricci, in view of U.S. Patent Publication 20080119748 awarded to Palreddy et al, hereinafter Palreddy.
Regarding Claims 5, 17, and 29, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25, wherein detecting the peak amplitude based on the amplitude value of each data object of the set of consecutive data objects comprises detecting amplitude values that monotonically increase toward from a peak amplitude (Para. 0059). Ricci does not teach wherein detecting the peak amplitude is detected by detecting amplitude values that monotonically decrease away from the peak amplitude at a center data object of the set of consecutive data objects. 
However, Palreddy teaches the detecting the amplitude of a heart rate component by detecting monotonic increase and decreases (Para. 0065) for the purposes of eliminating certain types of amplitude errors (Para. 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci by Palreddy, i.e. by using both monotonically increasing and monotonically decreasing amplitudes to detect peak amplitudes, for the predictable purpose of using a known method to improve the device of Ricci by eliminating errors in the amplitude detection.

Claims 7, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140289297 awarded to Ricci et al, hereinafter Ricci, in view of U.S. Patent Publication 20110201951 awarded to Zhang et al, hereinafter Zhang.
Regarding Claims 7, 19, 31, Ricci teaches the system/computer implemented method/computer readable medium of Claims 1, 13, and 25. Ricci does not teach wherein calculating the consolidated peak amplitude comprises calculating a total root mean square amplitude of the amplitude values of the component signals at the consolidated peak time.
However, Zhang teaches the usage of calculating a consolidated amplitude value using a total root mean square of the amplitude values to be consolidated (Para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci by Zhang, i.e. by using a root mean square of the amplitudes to create the consolidated amplitude, as doing so is mere routine mathematical manipulation, and a simple substitution of one known way consolidating amplitude values for another.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000.
/JLM/
Examiner, Art Unit 3792


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792